Citation Nr: 1417046	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  08-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a chalazion of the left lower eyelid (claimed as left eye condition). 

2.  Entitlement to service connection for a chronic disability manifested by right hip pain including secondary to a bilateral knee condition. 

3.  Entitlement to service connection for a chronic disability manifested by right foot numbness including secondary to a bilateral knee condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1974 to March 1977.  He also had service in the Army Reserves. 

This matter comes to the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In September 2010 the Veteran was provided a Travel Board Hearing. 

In March 2011, the Board remanded the issues of entitlement to service connection for a left eye condition and for chronic disabilities manifested right hip pain and right foot numbness including secondary to a bilateral knee disability, for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran does not have current residuals of chalazion of the left lower eyelid in service, and that his current left eye conditions are not caused by any event of military service.

2.  The most probative evidence of record shows that the Veteran's right hip pain was not caused by military service; arthritis of the right hip did not manifest itself to a compensable degree within one year following the Veteran's period of active duty service; and right hip pain is caused by radiculopathy from nonservice connected low back disability.

3.  The most probative evidence of record shows that the Veteran's right foot numbness was not caused by military service and is caused by radiculopathy from nonservice connected low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2013).

2.  The criteria for service connection for right hip disability have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for disability manifested by right foot numbness have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board finds that letters dated in October 2007 and April 2011 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, to the extent that the Veteran may not have been provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claims, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the May 2012 and July 2012 supplemental statements of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.   The Board finds that even if the RO failed to provide adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters as well as the rating decision, the statement of the case, the supplemental statements of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, during the September 2010 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the Acting VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities are related to his service and/or a service connected disability.  They also asked questions to draw out the current state of the Veteran's disabilities.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for service connection.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records as well as his post-service VA and private treatment records in substantial compliance with the Board's remand directions.  Records have also been obtained from the Social Security Administration.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was provided with VA examinations in August 2008, October 2010, and March 2011.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303,312 (2007).  The Board finds that VA examinations obtained in this case, taken together, are adequate.  The Board has reached this conclusion because they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claim file including evidence found in VBMS and virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309 such as arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.   However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

Service connection is generally precluded by regulation for "defects", including refractive error of the eye, because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).  Therefore, to the extent that the Veteran is claiming service connection on a direct basis for his current refractive error, the Board finds that this claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit). 

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Left Eye

During service in February 1976 the Veteran complained of a "knot" on the left lower eyelid for the past three months.  The diagnosis was chalazion.  In March 1976 the chalazion was removed under local anesthesia; there were no complications, and four days later it was noted to be healing well.  On the service separation examination in February 1977 the Veteran's eyes were noted as normal.  Distant vision was noted as 20/25 bilaterally.  

On reserves physical examination in July 1981 the Veteran's eyes were noted as normal.  His distant vision was 20/20 bilaterally.  On reserves physical examination in May 1985 the Veteran's eyes were noted as normal.  His distant vision was 20/17 bilaterally.  

In July 2007 the Veteran complained of decreased vision.  A March 2008 VA treatment record noted "dry eye" on the Veteran's problem list.  

On a VA eye examination in August 2008, the Veteran reported dry eye symptoms of blurring and burning, left eye greater than right, and inability to focus his left eye as clearly as the right, even with spectacle use for the past one to two years.  He used eyedrops (artificial tears) to treat his dry eyes.  Examination of the eyes showed corrected near and far vision of 20/20 in each eye.  Examination of the eyelids was normal.  The function of the lacrimal ducts was normal in both eyes.  Tear break-up time was slightly decreased in both eyes.  The diagnoses were compound myopic astigmatism with presbyopia (left greater than right); and low tear break-up time resulting in mild dry eye symptoms (left greater than right).  The examiner stated that the Veteran's current eye conditions were not caused by or a result of the chalazion surgery in 1976.  "The present conditions, while present and responsible for patient's symptoms, are unrelated to the lid surgery 30+ years ago."

The Veteran underwent another VA examination in March 2011.  A VA doctor of optometry reviewed the claim file and provided an opinion that the Veteran's current myopic astigmatism, blurred vision, and dry eye were not caused by the inservice chalazion and subsequent surgery.  The examiner explained that the service treatment records noted uneventful surgery and recuperation; that the Veteran's visual acuity was noted as better than 20/20 five years after the surgery; that the Veteran's short tear break-up time first noted in 2007 was responsible for his dry eyes, and this was present in both eyes; that the chalazion was successfully removed in 1976 and could not cause refractive error or astigmatism, which was currently found in both eyes; and that the Veteran's blurred vision could be attributed to cataracts that were shown in both eyes on the March 2011 examination.  

Current left eye conditions are shown by the VA examinations of record.  And the service treatment records document that the Veteran was treated for chalazion of the left lower eyelid that was surgically removed during service.  The question that remains is whether the currently diagnosed left eye pathology is attributable to the inservice condition/surgery.

The Veteran's service treatment records, including the February 1977 separation examination, and the reserves examinations in 1981 and 1985, are negative for left eye abnormalities, and the Veteran's vision was equal in both eyes on each of these examinations.  

While the Veteran as a lay person is competent to report on his symptoms of eye problems because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of an eye disorder because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the February 1977 separation examination, and the subsequent 1981 and 1985 reserves examinations, which are negative for a left eye disability, than the appellant's current claims that he had left eye problems following his inservice chalazion surgery and since that time.  

The only left eye problem noted during service, the chalazion of the left lower eyelid, was successfully treated during service with no documented complications and subsequent normal eye examinations.  Accordingly, the Board finds that entitlement to service connection for a left eye disability must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty and while serving with a reserve component.   38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. § 3.303(a).  

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current diagnoses of dry eyes, cataracts, blurred vision, astigmatism, and presbyopia and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

There are no medical opinions of record supporting the Veteran's contention that his current left eye complaints are related to his chalazion/surgery in service.  In fact, the VA examiners in August 2008 and March 2011 both found that the current left eye problems were not related to the inservice chalazion/surgery.  The March 2011 examiner provided a detailed rationale for his conclusions, noting that the service treatment records noted uneventful surgery and recuperation; that the Veteran's visual acuity was noted as better than 20/20 several years after the surgery; that the Veteran's short tear break-up time first noted in 2007 was responsible for his dry eyes, and this was present in both eyes not just the left; that the chalazion was successfully removed in 1976 and could not cause refractive error or astigmatism, which was currently found in both eyes; and that the Veteran's blurred vision could be attributed to cataracts that were shown in both eyes on the current examination.  

As to the Veteran's assertions that the current left eye complaints are attributable to the chalazion/surgery in service, the Board finds that determining the etiology of an eye disorder requires special medical training that the Veteran does not have and therefore the question is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that his opinion that a current left eye disorder was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Based on the discussion above, the Board also finds that entitlement to service connection for a left eye disability is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between a post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(d); Rabideau, supra.  

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for residuals of chalazion of the left lower eyelid.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Hip

The service treatment records do not note any right hip complaints.  On the service separation examination in February 1977 the Veteran's lower extremities and other musculoskeletal examinations were noted as normal.  

After a motor vehicle accident while in the reserves in January 1983, he was seen with complaints of soreness of the right shoulder, both knees, and the back of his head; no documentation of right hip complaints was noted.  On reserves physical examinations in July 1981 and May 1985 the Veteran's lower extremities and other musculoskeletal examinations were noted as normal.

A June 2007 VA treatment record noted the Veteran's complaint of right hip pain for the past four years.  Full range of motion of the hips was noted.

On VA examination in August 2008, the examiner noted the Veteran complained of right hip pain radiating from his lower back "sciatica;" he denied specific pain from the right hip.  X-rays showed mild degenerative changes of the right hip (and moderate degenerative changes of the left hip).  The examiner concluded that the Veteran's right hip pain was less likely than not caused by or a result of his knee conditions.  The examiner stated that he based this opinion on review of the Veteran's military records, treatment records, clinical evaluation, and review of recent research.  He stated that the Veteran's right hip pain "is due to radiating pain from his low back condition and not from arthritis of [right hip] which is minimal and not related to knee conditions."

An October 2010 VA examination noted mild degenerative changes of both hips.  The examiner diagnosed lumbar degenerative disc disease with right lower extremity radiculopathy and mechanical low back pain.  

The record contains the following statement dated in November 2010 from a VA treating physician:

In the military, the patient served as a recovery specialist in the armored unit.  Pt. worked with tanks, and he also served in transportation.  In doing his duties he lifted heavy objects, climbing stairs and performing mechanical duties on heavy equipment.  In the military he was involved in a accident when both knees hit the dashboard of the military vehicle injuring his knee, hip[,] foot and back.  After the injury he developed persistent knee pain, that has progressed until today.  Therefore it is my opinion that both his knee, hip, foot and back pain are the direct result of the injury and the work load he performed in the military.

The Veteran is service connected for osteoarthritis of both knees.  Service connection for his low back disability was denied in an October 2010 rating decision.

The Veteran has a current right hip disability of arthritis, and his right hip pain has been medically attributed to radiculopathy from his nonservice connected low back disability.

As to service incurrence of a right hip disability under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as pain, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

However, the Veteran's service treatment records, including the February 1977 separation examination, the 1981 and 1985 reserves examinations, are negative for right hip complaints/abnormalities.  Further, the January 1983 treatment record following the Veteran's motor vehicle accident did not document any right hip complaints.

While the Veteran as a lay person is competent to report on his symptoms of a hip disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of a right hip disability because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the February 1977 separation examination, the 1981 and 1985 reserves examinations, which are negative for right hip disability, than the appellant's current claims that he had hip problems while in service and since that time.  

Accordingly, the Board finds that entitlement to service connection for a right hip disability must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty and while serving with a reserve component.   38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis of the right hip in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for arthritis of the right hip must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112; 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1977 and first objective findings and treatment for right hip complaints (of four years' duration) in 2007 to be compelling evidence against finding continuity.  Put another way, the more than 15 year gap between the Veteran's discharge from his period of active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had hip problems since service (i.e., pain, limitation of motion, etc . . .).  See Davidson, supra.  

However, upon review of the claim file, the Board finds that the Veteran's assertions that he had hip problems since service are not credible.  In this regard, his lay claims are contrary to what is found in the service and post-service records as well as his own statement to a VA medical professional in 2007 that his right hip pain had been present for the past four years.  

In these circumstances, the Board gives more credence and weight to the negative service examination and reserves examinations as well as the Veteran's own statement in 2007, than any claims by the Veteran to the contrary.  Therefore, entitlement to service connection for right hip disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's right hip disability and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this regard, the Board discounts the November 2010 VA physician's statement as it is based on an inaccurate history; there is no documentation that the Veteran sustained a right hip injury in the motor vehicle accident in service, thus the physician's opinion that the current hip pain was attributable to service is inadequate and entitled to minimal probative weight.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Based on the discussion above, the Board also finds that entitlement to service connection for a right hip disability is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(d); Rabideau, supra.  

As to secondary service connection under 38 C.F.R. § 3.310, there are no medical opinions of record supporting the Veteran's contention that his current right hip complaints are secondary to his service connected bilateral knee disabilities.  In fact, the VA examiner in August 2008 specifically found that the current right hip pain was attributable to radiculopathy from the nonservice connected low back disability and not from the service connected knee disabilities.  Further, the examiner found that, while the Veteran had X-ray evidence of mild degenerative changes of the right hip, that his pain was not from the arthritis, but from the radiculopathy.  The Board notes that this finding is supported by the fact that the Veteran also has degenerative changes of the left hip by X-ray, however he has not reported left hip pain.  Furthermore, these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the Veteran's assertions that his right hip pain is caused by his service connected bilateral knee disabilities, the Board finds that the etiology of a disorder requires special medical training that the Veteran does not have and therefore the question is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that his opinion that this disorder is secondary to a service connected disability is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Accordingly, the Board must conclude that the weight of the evidence is also against the claim of secondary service connection for a right hip disability.  See 38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Right Foot

The service treatment records do not note any right foot complaints.  On the service separation examination in February 1977 the Veteran's feet examination was noted as normal.  

After a motor vehicle accident while in the reserves in January 1983, he was seen with complaints of soreness of the right shoulder, both knees, and the back of his head; no documentation of right foot complaints were noted.  On reserves physical examinations in July 1981 and May 1985 the Veteran's feet were noted as normal.

On VA examination in August 2008, the examiner noted the Veteran complained of right foot pain radiating from his lower back "sciatica."  The examiner noted that the Veteran reported right foot numbness since 2003.  The examiner noted numbness and tingling of the right foot.  The diagnosis was numbness of right foot secondary to lumbar radiculopathy.  The examiner concluded that the Veteran's right foot numbness was less likely than not caused by or a result of his knee conditions.  

The record contains the following statement dated in November 2010 from a VA treating physician:

In the military, the patient served as a recovery specialist in the armored unit.  Pt. worked with tanks, and he also served in transportation.  In doing his duties he lifted heavy objects, climbing stairs and performing mechanical duties on heavy equipment.  In the military he was involved in a accident when both knees hit the dashboard of the military vehicle injuring his knee, hip[,] foot and back.  After the injury he developed persistent knee pain, that has progressed until today.  Therefore it is my opinion that both his knee, hip, foot and back pain are the direct result of the injury and the work load he performed in the military.

On a VA podiatry consultation dated in December 2010, the Veteran presented with complaints of numbness, tingling, and burning of the right foot.  Examination showed diminished neurological findings of the right foot.  The assessment was lumbar radiculopathy.  The treatment provider noted that the Veteran was informed that his symptoms were a result of his low back condition.

The Veteran is service connected for osteoarthritis of both knees.  Service connection for his low back disability was denied in an October 2010 rating decision.

The Veteran has a current disability manifested by right foot numbness; this has been medically attributed to radiculopathy from his nonservice connected low back disability.

As to service incurrence of a right foot disability under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as pain or numbness, even when not documented in his medical records, because these symptoms come to him through his own senses.  See Davidson, supra. 

However, the Veteran's service treatment records, including the February 1977 separation examination, the 1981 and 1985 reserves examinations, are negative for right foot complaints/abnormalities.  Further, the January 1983 treatment record following the Veteran's motor vehicle accident did not document any right foot complaints.

While the Veteran as a lay person is competent to report on his symptoms of a foot disability because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of a right foot disability because such an opinion requires medical expertise which he does not have.  See Davidson, supra.  Therefore, the Board finds more compelling the service treatment records, including the February 1977 separation examination, the 1981 and 1985 reserves examinations, which are negative for right foot disability, than the appellant's current claims that he had foot problems while in service and since that time.  

Accordingly, the Board finds that entitlement to service connection for a right foot disability must be denied based on service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty and while serving with a reserve component.   38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(a). 

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's right foot numbness and an established injury, disease, or event of service.  See 38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this regard, the Board is discounting the November 2010 VA physician's statement as it is based on an inaccurate history; there is no documentation that the Veteran sustained a right foot injury in the motor vehicle accident in service, thus the physician's opinion that the current foot disability was attributable to service is inadequate and entitled to minimal probative weight.  See Boggs v. West, 11 Vet. App. 334, 345 (1998); see also Kightly v. Brown, 6 Vet. App. 200, 205-06 (1994); Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993); Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Based on the discussion above, the Board also finds that entitlement to service connection for a right foot disability is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303(d); Rabideau, supra.  

As to secondary service connection under 38 C.F.R. § 3.310, there are no medical opinions of record supporting the Veteran's contention that his current right foot complaints are secondary to his service connected bilateral knee disabilities.  In fact, the VA examiner in August 2008 specifically found that the current right foot numbness was attributable to radiculopathy from the nonservice connected low back disability.  The December 2010 VA podiatric consultation also determined that the right foot symptoms were of lumbar radiculopathy.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.

As to the Veteran's assertions that his right foot numbness is caused by his service connected bilateral knee disabilities, the Board finds that the etiology of a disorder requires special medical training that the Veteran does not have and therefore the question is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that his opinion that this disorder is secondary to a service connected disability is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).

Accordingly, the Board must conclude that the weight of the evidence is also against the claim of secondary service connection for a right foot disability.  See 38 U.S.C.A. § 101, 106, 1110, 1131; 38 C.F.R. § 3.310.  

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for residuals of a chalazion of the left lower eyelid (claimed as left eye condition) is denied. 

Service connection for a chronic disability manifested by right hip pain including secondary to a bilateral knee condition is denied. 


Service connection for a chronic disability manifested by right foot numbness including secondary to a bilateral knee condition is denied. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


